On February 5, 2009, this court indefinitely suspended respondent, Douglas B. Maher, Attorney Registration No. 0024038, from the practice of law pursuant to Gov.Bar R. V(6)(B)(2).
On October 13, 2009, relator, Ala-on Bar Association, filed a motion requesting this court to issue an order directing respondent to show cause why he should not be found in contempt for failure to comply with this court’s February 5, 2009 order. This court ordered respondent to appear in person before the court on January 12, 2010. Respondent failed to appear before the court on the scheduled *1485date. On February 2, 2010, this court issued an order finding respondent in contempt and issued a warrant for his arrest. The order required respondent to serve 20 days in jail. This court further ordered that 15 days of the time in jail may be purged if respondent cooperates with the Akron Bar Association with regard to the disposition of the respondent’s files that the bar association has in its possession.
On February 17, 2010, respondent was arrested and transported to the Summit County jail where he was placed in custody. On February 18, 2010, relator and respondent filed a joint motion to release respondent upon completion of five days’ incarceration.
Upon consideration thereof, the joint motion is granted. It is ordered that the sheriff of Summit County shall release respondent upon completion of five days’ incarceration.
It is further ordered that the 15 days of jail time may be reimposed if respondent does not continue to cooperate with relator.